


110 HR 1507 IH: Salmon Economic Analysis and Planning

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1507
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. McDermott (for
			 himself, Mr. Petri,
			 Mr. Blumenauer,
			 Mr. Shays,
			 Mr. George Miller of California,
			 Mr. Walsh of New York,
			 Mr. Pallone,
			 Mr. Ramstad,
			 Mr. Hinchey,
			 Mr. Gilchrest,
			 Mr. Moran of Virginia,
			 Mrs. McCarthy of New York,
			 Mr. Weiner,
			 Mr. Lipinski,
			 Mrs. Napolitano,
			 Mr. Grijalva,
			 Mr. Stark,
			 Mr. Gonzalez,
			 Mrs. Tauscher,
			 Mr. Hastings of Florida,
			 Mr. Schiff,
			 Mr. Berman,
			 Mr. Kennedy,
			 Mr. Levin,
			 Mr. Honda,
			 Mr. Bishop of New York,
			 Mr. Costello,
			 Mr. Towns,
			 Mr. Doggett,
			 Ms. Loretta Sanchez of California,
			 Mr. Cooper,
			 Ms. Schakowsky, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To ensure that proper information gathering and planning
		  are undertaken to secure the preservation and recovery of the salmon and
		  steelhead of the Columbia River Basin in a manner that protects and enhances
		  local communities, ensures effective expenditure of Federal resources, and
		  maintains reasonably priced, reliable power, to direct the Secretary of
		  Commerce to seek scientific analysis of Federal efforts to restore salmon and
		  steelhead listed under the Endangered Species Act of 1973, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Salmon Economic Analysis and Planning
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds and declares the following:
				(1)Certain species of
			 salmon and steelhead in the Columbia and Snake River Basin are on the brink of
			 extinction as a consequence of various factors, including hydroelectric
			 projects, harvest management practices, habitat degradation, altered in stream
			 flow, and unsound hatchery practices.
				(2)These salmon and
			 steelhead have major economic, ecological, educational, recreational,
			 scientific, cultural, and spiritual significance to the Nation and its
			 people.
				(3)The Federal Government and ratepayers in
			 the Pacific Northwest have spent more than $6,000,000,000 on salmon recovery
			 efforts.
				(4)Thirteen salmon
			 and steelhead species in the Columbia and Snake River Basin are listed for
			 protections under the Endangered Species Act of 1973 (6 U.S.C. 1531 et
			 seq.).
				(5)Salmon and
			 steelhead extinction could cost taxpayers billions of dollars.
				(6)Salmon and
			 steelhead are symbols of the Pacific Northwest, support thousands of jobs in
			 coastal and inland communities, and serve as an indicator of the health of
			 Northern California and Pacific Northwest river ecosystems.
				(7)Salmon and
			 steelhead of the Snake River are a vital economic resource to communities in
			 Alaska, Washington, Oregon, Idaho, and California. Restoring Snake River salmon
			 to healthy, self-sustaining, harvestable levels will have significant economic
			 benefits for these communities. Understanding these benefits is imperative to
			 setting public policy on salmon restoration efforts in the Northwest.
				(8)The original range
			 of Snake River salmon included not only their existing habitat in central
			 Idaho, northeast Oregon, southeast Washington, the lower Columbia River, and
			 the coastal waters of Alaska, California, Oregon, and Washington, but also
			 currently inaccessible habitat in the upper Snake River Basin, including
			 southern Idaho, southeast Oregon, and northern Nevada.
				(9)The United States Government has signed treaties with Indian tribes in Oregon,
			 Washington, Montana, and Idaho and with the Government of Canada creating a
			 legally enforceable trust responsibility to restore salmon populations to
			 sustainable, harvestable levels.
				(10)Since the
			 construction of 4 Federal dams on the lower Snake River in Washington, salmon
			 and steelhead populations in the Snake River have significantly declined, and
			 all salmon and steelhead in the Snake River are extinct or listed as endangered
			 or threatened under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.).
				(11)Recent studies
			 indicate that the time remaining to protect remaining Snake River salmon and
			 steelhead is short, with scientists estimating that, if changes do not occur,
			 many if not all of the remaining Snake River salmon and steelhead populations
			 will be extinct in our lifetime.
				(12)A federally
			 funded group of State, tribal, Federal, and independent scientists found that
			 partially removing the 4 lower Snake River dams in Washington is the surest way
			 to protect and recover Snake River salmon and steelhead.
				(13)Several
			 communities that rely on the 4 lower Snake River dams would be affected by
			 partial dam removal.
				(14)A Federal court
			 has found that the 4 lower Snake River dams violate water quality standards
			 under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
				(15)Energy production
			 in the Northwest is heavily dependent upon hydropower and thus, the prospects
			 for salmon recovery and hydropower management are inextricably linked.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to
			 ensure the protection and recovery of Columbia and Snake River salmon and
			 steelhead to self-sustaining, harvestable levels, while providing for reliable,
			 reasonably priced energy in the Northwest and an economically sustainable
			 salmon recovery program, and to maximize the potential economic benefits from
			 potential dam removal while mitigating for its impacts; and
				(2)to
			 ensure that the Northwest and the Nation have completed the necessary planning
			 and evaluation to efficiently manage salmon recovery, implement biologically
			 effective measures, and respond rapidly if major new actions are necessary to
			 protect and recover salmon and steelhead in the Columbia and Snake River
			 Basin.
				3.Scientific
			 analysis of Federal salmon recovery efforts
			(a)In
			 generalNot later than 3 months after the date of enactment of
			 this Act, the Secretary of Commerce shall enter into an arrangement with the
			 National Academy of Sciences providing for scientific analysis of Federal
			 salmon protection, restoration, and recovery actions (hereinafter
			 recovery actions) and submission of a report on the results of
			 the analysis in accordance with subsection (c).
			(b)Subjects of
			 analysis
				(1)In
			 generalFor purposes of this section, scientific analysis shall
			 include, at a minimum, review of—
					(A)the biological
			 effectiveness of—
						(i)current Federal
			 recovery actions for Columbia and Snake River Basin salmon and steelhead
			 populations; and
						(ii)anticipated
			 Federal recovery actions for such populations, including those actions
			 currently in the planning stage or proposed in the most current Federal
			 Columbia River Power System biological opinion; and
						(B)the timelines for,
			 and feasibility of, implementing those recovery actions.
					(2)Comparison of
			 effectivenessIn such review, the effectiveness of those
			 actions—
					(A)shall be compared
			 to the effectiveness of a Federal salmon recovery strategy that includes, but
			 is not limited to, partial dam removal; and
					(B)shall be evaluated
			 and compared with respect to whether they are likely to achieve recovery to
			 self-sustaining, harvestable population levels of naturally spawning, wild
			 salmon and steelhead populations listed under section 4(c) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533).
					(3)Identification
			 of limiting factorsThe
			 analysis shall also identify limiting factors to salmon and steelhead recovery
			 including the impacts of tributary habitat degradation, salmon harvest,
			 hatcheries, and hydropower dams.
				(4)Global climate
			 change analysisThe analysis
			 shall also—
					(A)identify the
			 effect of global climate change on ocean conditions and on hydrological
			 conditions in the Snake and Columbia Rivers and their salmon and
			 steelhead-bearing tributaries; and
					(B)examine how such
			 global climate change effects might affect the Federal recovery actions
			 necessary to achieve recovery of naturally spawning, wild salmon and steelhead
			 populations to self-sustaining, harvestable levels.
					(c)ReportNot
			 later than 8 months after the date of enactment of this Act, the National
			 Academy of Sciences shall submit a final report on the results of the
			 scientific analysis conducted under this section to the Secretary of Commerce
			 and the Congress.
			4.Studies regarding
			 removal of lower Snake River dams
			(a)Study of
			 assessments of effects and costs of dam removalThe Comptroller
			 General of the United States shall conduct a study reviewing the various
			 assessments that have been conducted by Federal agencies and others regarding
			 the potential effects and costs of partially and fully removing the 4 lower
			 Snake River dams. The Comptroller General’s review shall include a comparison
			 of the scope and methodologies used in, findings of, and recommendations made
			 in those studies that have addressed any or all of the following:
				(1)The economic effects of dam removal and
			 recovered Snake River salmon and steelhead populations for communities near the
			 dams, for communities upstream from the dams, and for downstream and coastal
			 communities, including downstream and coastal communities located within the
			 boundaries of Alaska, California, and Canada. This analysis should include the
			 impacts on commercial fishing, sport fishing, and nonfishing recreation such as
			 boating and camping, including employment gains or losses that would result
			 from removing the lower Snake River dams and replacing their energy,
			 navigation, and water supply benefits in the most cost-effective manner.
				(2)The effects of dam
			 removal on freight transportation, including—
					(A)the feasibility,
			 costs, and sufficiency of various alternative transportation configurations
			 utilizing existing or upgraded railroads, highways, Columbia River barges, or
			 other means;
					(B)the economic
			 benefits and costs of various alternatives for replacing the dams’ freight
			 transportation benefits;
					(C)the environmental
			 impact of shifting to such alternatives;
					(D)the means for
			 mitigating any environmental harm that might be caused by the use of such
			 alternatives; and
					(E)any development or
			 expansion of such alternatives that would be required to continue transporting
			 the same amount of cargo that is currently transported on the lower Snake
			 River.
					(3)The effects of dam
			 removal on irrigation, including the availability of alternatives to replace
			 irrigation water or to extend irrigation pumps.
				(4)The effects of dam
			 removal on energy production, including the regional effects of any changes in
			 energy production, identification of alternative renewable energy sources or
			 energy efficiency measures that could replace any loss in energy production,
			 and the benefits and costs of such energy alternatives.
				(5)The economic
			 effects of extinction of the salmon and steelhead populations in the Snake
			 River.
				(b)Review of dam
			 removal engineering cost determinations by corps of engineersThe
			 Comptroller General of the United States shall conduct a study reviewing and
			 determining the accuracy of the engineering costs associated with dam removal
			 as determined by the February 2002 Army Corps of Engineers Lower Snake River
			 Juvenile Salmon Migration Feasibility Report/Environmental Impact
			 Statement.
			(c)ReportsNot
			 later than 12 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Congress final reports on both of the studies
			 required under this section.
			5.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Federal salmon
			 recovery actionsThe term Federal salmon recovery
			 actions means Federal actions required to protect, recover, and restore
			 salmon and steelhead in the Columbia and Snake River basin that are listed
			 under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(c)).
			(2)Lower snake
			 river damsThe term 4 lower Snake River dams means
			 the following dams on the Snake River in Washington:
				(A)The Ice Harbor
			 dam.
				(B)The Lower
			 Monumental dam.
				(C)The Little Goose
			 dam.
				(D)The Lower Granite
			 dam.
				(3)PopulationsThe
			 term populations means the 13 evolutionarily significant units
			 of salmon and steelhead in the Columbia and Snake River Basin that are listed
			 under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(c)).
			(4)Partial
			 removalThe terms partially removing and
			 partial dam removal mean removing only the earthen portions of
			 the lower Snake River dams and leaving the powerhouse and turbines in
			 place.
			
